Citation Nr: 1452053	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for benign growth of the endocrine system, to include as due to exposure to ionizing radiation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pseudophakia status post posterior subcapsular cataracts removal, to include as due to due to ionizing radiation.

3.  Entitlement to service connection for benign growth of the endocrine system, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for pseudophakia status post posterior subcapsular cataracts removal, to include as due to exposure to ionizing radiation.

5.  Entitlement to a compensable initial rating for bilateral perforation of tympanic membrane.

6.  Entitlement to a separate compensable rating for a peripheral vestibular disorder associated with service-connected bilateral perforation of tympanic membrane.

7.  Entitlement to an effective date earlier than February 20, 2001, for the award of service connection for bilateral perforation of tympanic membrane.

8.  Entitlement to an effective date prior to August 2, 2005, for the assignment of a 10 percent rating for chronic otitis media.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to August 1946.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions dated in February 2010, May 2013, and September 2013 of a Department of Veterans Affairs (VA) Regional Office (RO).

The February 2010 rating decision granted a partial increased rating of 10 percent for chronic otitis media effective August 17, 2009.  In March 2010, the Veteran submitted a written notice of disagreement with the newly assigned rating and effective date for chronic otitis media.  The Board remanded the increased rating and effective date issues in August 2010 for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  By a November 2011 rating decision, the RO granted an earlier effective date of August 2, 2005 for the assignment of a 10 percent rating for chronic otitis media.  The RO issued a November 2011 SOC that denied an earlier effective date prior to August 2, 2005, and a rating greater than 10 percent for chronic otitis media.  The Veteran perfected an appeal only as to the effective date issue in his November 2011 substantive appeal.

The August 2010 Board remand also included an issue of entitlement to service connection for ear tissue damage, to include as due to exposure to ionizing radiation.  That claim was granted in full during the processing of the remand by way of a May 2013 rating decision, which granted service connection for bilateral perforation of tympanic membrane, effective February 20, 2001, with an initial noncompensable rating.  However, the Veteran disagrees with the initial noncompensable rating and effective date assigned for this disability.

The medical evidence of record reflects that the Veteran may have a peripheral vestibular disorder associated with his service-connected bilateral perforation of tympanic membrane.  As such, the issue of entitlement to a separate compensable rating for a peripheral vestibular disorder is part and parcel of the Veteran's claim for a compensable initial rating for bilateral perforation of tympanic membrane, as listed in the title page of this decision.

Additionally, in October 2012, the Veteran filed claims to reopen the issues of entitlement to service connection for benign growth of the endocrine system and for pseudophakia status post posterior subcapsular cataracts removal, claimed as due to exposure to ionizing radiation.  By a September 2013 rating decision, the RO denied reopening these issues.  The Veteran filed a timely notice of disagreement in November 2013 and perfected an appeal as to these issues in May 2014.

In August 2010, the Board referred to the RO the claim of entitlement to service connection for skin in areas other than the upper lip for appropriate action.  The Veteran also submitted written statements in July 2012, November 2012, February 2013, and June 2013, expressing his disagreement with the initial noncompensable rating assigned for skin cancer of the upper lip.  However, these statements were not received within the one year period following a February 2010 rating decision that granted service connection for this condition and assigned the initial noncompensable rating.  To the extent that the Veteran wishes to file a new claim for a compensable rating for skin cancer of the upper lip, the issue is referred to the RO for appropriate action.

Finally, the Veteran submitted various written statements dated in September 2001, October 2008, October 2013, May 2014 and June 2014, claiming service connection for liver, kidney, bladder and lung disabilities, and for pinched nerve and anemia, to include as due to radiation exposure.  The issues of entitlement to service connection for a liver disability, for a kidney disability, for a bladder disability, for a lung disability, and for pinched nerve, and for anemia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issues of entitlement to service connection for benign growth of the endocrine system and for pseudophakia status post posterior subcapsular cataracts removal, claimed as due to exposure to ionizing radiation; and entitlement to a separate compensable rating for a peripheral vestibular disorder associated with service-connected bilateral perforation of tympanic membrane, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final Board decision issued in August 2010, the Board denied the Veteran's claims of entitlement to service connection for multi-nodular thyroid disease and for posterior subcapsular cataracts, to include as secondary ionizing radiation.

2.  Evidence added to the record since the prior final denial in August 2010 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for benign growth of the endocrine system and for pseudophakia status post posterior subcapsular cataracts removal.

3.  The Veteran's bilateral perforation of tympanic membrane is assigned a noncompensable disability rating, which is the maximum schedular rating authorized under Diagnostic Code 6211.

4.  The Veteran submitted correspondence and medical evidence, received by VA on August 12, 1991, that can be construed as an informal claim for entitlement to service connection for bilateral perforation of tympanic membrane.

5.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to a compensable rating for chronic otitis media prior to July 21, 2009.


CONCLUSIONS OF LAW

1.  The August 2010 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for benign growth of the endocrine system, to include as due to exposure to ionizing radiation.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  The August 2010 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for pseudophakia status post posterior subcapsular cataracts removal, to include as due to due to ionizing radiation.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

3.  The criteria for a compensable initial rating for bilateral perforation of tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2013).

4.  The criteria for an effective date of August 12, 1991, but no earlier, for the award of service connection for bilateral perforation of tympanic membrane have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

5.  The criteria for an effective date earlier than August 2, 2005 for the assignment of 10 percent rating for the Veteran's chronic otitis media have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for benign growth of the endocrine system and for pseudophakia status post posterior subcapsular cataracts removal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A VA letter issued in February 2010 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

With respect to the issues of a compensable rating and earlier effective date for the Veteran's bilateral perforation of tympanic membrane, 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating and effective date assignment.  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria and regulation pertaining to the establishment of an effective date.  As such, the appropriate notice has been given in this case with respect to the initial rating and effective date issues on appeal.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in November 1991, May 1995, February 2010, and May 2013, reflecting sufficient detail to adjudicate the claim for a compensable rating for bilateral perforation of tympanic membrane.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board denied the Veteran's claims of service connection for multi-nodular thyroid disease and posterior subcapsular cataracts in the August 2010 decision on the basis that multi-nodular thyroid disease and posterior subcapsular cataracts were neither incurred in nor aggravated by service, including exposure to ionizing radiation.  The Board found that although the Veteran was exposed to ionizing radiation during service in Nagasaki from December 1945 to June 1946, his multi-nodular thyroid disease and posterior subcapsular cataracts were not manifested during his active duty service or for many years after discharge from service and they were not causally related to exposure to ionizing radiation during service.

The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 memorandum decision, the Court affirmed the Board's August 2010 decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b), 38 C.F.R. § 20.1100.

The basis of the prior final denial was the Board's finding that there was no nexus between his claimed disabilities and his period of active service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the August 2010 Board decision that addresses this basis.

Pertinent evidence submitted and obtained since the August 2010 Board decision includes VA treatment records from the Sacramento and San Francisco, California VA Medical Centers, dated from May 2001 to July 2014 showing enlarged thyroid gland and cataracts status post surgery, doing well; and various statements from the Veteran claiming etiological relationship of his thyroid and eye disability to his exposure to radiation in service.

In particular, in a November 2013 notice of disagreement, the Veteran reported that in service, he ingested contaminated water containing plutonium and strontium 90 and other fallout radioactive residues while assigned to duty approximately 5 1/2 blocks from the epicenter of the atomic bomb explosion in Nagasaki, Japan, 24 hours 7 days, for a period of 9 nine months from October 1945 to July 1946.  He claimed his medical records from Mather, California VA Medical Center includes expert endocrinologists' opinion in favor of his claim for service connection.  In a June 2014 substantive appeal, he stated that he was told by his VA doctor that radiation destroyed cells in one of his eyes.

Without addressing the merits of this evidence, the Board notes that the additional evidence is presumed credible for the limited purpose of adjudicating the claim to reopen on the basis of new and material evidence.  Justus v. Principi, 3 Vet App 510 (1992).  The Board finds that the additional evidence addresses the issues of whether the Veteran's benign growth of the endocrine system or pseudophakia status post cataracts removal, claimed as due to exposure to ionizing radiation, are related to his military service.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims for service connection for benign growth of the endocrine system and for pseudophakia status post cataracts removal.

The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection benign growth of the endocrine system and for pseudophakia status post cataracts removal since the August 2010 Board decision.  On this basis, the claims for entitlement to service connection are reopened.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

By a May 2013 rating decision, service connection was granted for bilateral perforation of tympanic membrane, with a noncompensable initial rating under 38 C.F.R. § 4.87, Diagnostic Code 6211, effective from February 20, 2001.  The Board is granting herein an earlier effective date of August 12, 1991 for the award of service connection.  Therefore, the rating period on appeal is from August 12, 1991.

The Veteran underwent a VA ears, nose and throat (ENT) examination in November 1991.  The report noted that he experienced a shell blast causing bilateral tympanic membrane perforations during World War II.  Over the years he had many episodes of recurrent otitis media, until finally he underwent bilateral tympanoplasty in 1976; this improved his left ear permanently, but his right ear continued to reperforate.  He had a repeat tympanoplasty in 1983 and a second repeat tympanoplasty in September 1991.  On physical examination, the Veteran had a left tympanic membrane that was intact and mobile, with a foreshortened malleus.  On the right side, he had an intact tympanic membrane that was also clear and mobile, with evidence of ossicular chair reconstruction in that there was cartilage in the posterior superior quadrant that appeared to be grafted for reconstruction.  The impression was probably mixed hearing loss of both conductive component secondary to perforation and multiple reconstructions, as well as likely noise exposure inducted neurosensory hearing loss.

The Veteran was provided another VA ENT examination in May 1995.  On physical examination of the Veteran's right ear showed moderately scarred and hypermobile tympanic membrane.  Examination of the left ear showed normal external ear in appearance and clear canal; the tympanic membrane was mildly scarred and hypermobile.  The diagnoses were history of bilateral tympanic membrane perforations in 1945; status post bilateral tympanoplasties, 1 time in the left ear and 3 times in the right ear; and history of bilateral otitis media, not found on present examination.

A March 2000 VA ear disease examination revealed that the Veteran's tympanic membrane had significant scarring.  There was no current sign of perforation on the right; the left canal was impacted with cerumen and it was difficult to clearly visualize the tympanic membrane.  The assessment was status post bilateral perforation secondary to otitis media and status post multiple tympanoplasties.  It was noted that currently there were no signs of active infection.

A June 2004 VA ENT note reflects that the Veteran had a small perforation in the right TM, stable, with no drainage or infection.  In August 2005 VA ENT notes, examination revealed right tympanic membrane scarring with a small perforation and bleeding from small area of granulation in the right canal; left tympanic membrane was intact.

A September 2007 VA treatment report reflects the Veteran's right ear pain and clear drainage, with 2 tympanic membrane perforations.

VA treatment records dated in March 2009 and October 2009 reflects recurrent bilateral tympanic membrane perforations.  In March 2009, the Veteran stated that in the last year he had ear five ear infections in the right ear.  It was noted that the bilateral tympanic membrane perforations persisted despite multiple attempts at repairs on each side, but he was said to not be a candidate for further reconstructive attempts.  In August 2009, the Veteran complained of recent right ear plugging, drainage and pain.  The right tympanic membrane showed a small tympanic membrane perforation with scant otorhea.  The left tympanic membrane showed larger perforation, clean and dry.  He was diagnosed with tympanic membrane perforations and acute otitis media.  An October 2009 VA ENT note showed that bilateral tympanic membrane perforations persisted despite multiple attempts at repair on each side.  The Veteran complained of recent sensation of fluid in right ear, with no drainage.  Both tympanic membranes showed clean and dry perforations.

In a January 2010 VA treatment report, the Veteran complained or right ear irritation.

A February 2010 VA ear disease examination report reflects that the Veteran's bilateral perforation of tympanic membrane recurred several times per year and his last ear infection was in October 2009.  On physical examination, tympanic membranes in both ears were perforated and immobile.  As to any complications of ear disease or secondary condition, the examiner found that there were signs of balance disturbance, hearing loss, and tinnitus; there were no facial nerve paralysis or skull bone loss.  The disability had no effects on usual daily activities, except for moderate effect on recreational activities.  The Veteran stated that he was able to carry out all activities of daily living but reported "the ear infection hurts like hell and I feel tired and irritable and tired."

A November 2010 VA ENT note reflects that on examination, the Veteran had clean and dry bilateral tympanic membrane perforations.

An April 2011 VA ENT notes dated from April 2011 to December 2012 continued to diagnose bilateral tympanic membrane perforations.  In April 2011, the impression was benign positional vertigo which was already much improved 4 days after onset.  In September 2011, in examination, the Veteran had clean and dry bilateral tympanic membrane perforations.  In October 2012, examination revealed tympanic membrane perforation with scant otorhea and granulations with scant bleeding in ear canal.  The impression was tympanic membrane perforations with right otitis media and external otitis; and mild epistaxis.  In December 2012, the Veteran's tympanic membrane perforations were clean and dry.

A March 2013 VA ear conditions examination report noted a diagnosis of bilateral traumatic tympanic membrane perforations with a diagnosis date of 1945.  The examiner noted that this condition required frequent and prolonged treatment for ear infections manifested by drainage 2 to 3 times yearly.  Physical examination revealed perforated left tympanic membrane.  As to the disability's functional impact, the examiner noted that during the Veteran's working hours as a sales a manager, his hearing loss made work somewhat more difficult. 

An August 2013 VA ENT consultation report reflects that on physical examination, the Veteran had small (less than 10 percent) right tympanic membrane perforations and large central left TM perforation (up to 40 percent).  The impression was bilateral chronic tympanic membrane perforations, with no current infection, likely ongoing Eustachian tube dysfunction.

The Veteran's bilateral perforation of tympanic membrane is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under Diagnostic Code 6211, perforation of the tympanic membrane warrants a noncompensable rating.  Therefore, a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211.

The Veteran may only receive a higher rating under a different diagnostic code for diseases of the ear.  Although the medical evidence of record shows that the Veteran's bilateral perforation of tympanic membrane has been accompanied by recurring infections, hearing impairment and tinnitus, he is currently receiving separate evaluations for bilateral hearing loss, tinnitus and chronic otitis media.  Based on a review of the evidence, there is no other diagnostic code that might be the basis for a compensable rating.  38 C.F.R. § 4.87, Diagnostic Codes 6202, 6207, 6208, 6209, 6210 (2013).  There is no evidence of otosclerosis, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  Therefore, those diagnostic codes cannot be applied, and the Veteran's tympanic membrane perforation must continue to be rated as noncompensable under Diagnostic Code 6211.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that entitlement to a compensable initial rating for the Veteran's service-connected bilateral perforation of tympanic membrane must be denied.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.  The Veteran's bilateral perforation of tympanic membrane is evaluated by the rating criteria under 38 C.F.R. § 4.87, Diagnostic Code 6211, which specifically contemplate perforation of the tympanic membrane but assign only a noncompensable rating.  Separate evaluations are currently assigned for bilateral hearing loss, tinnitus, and chronic otitis media, associated with this condition.  The Board is also remanding herein the issue of whether a separate compensable rating may be assigned for any peripheral vestibular disorders associated with the Veteran's bilateral perforation of tympanic membrane.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability alone with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's bilateral perforation of tympanic membrane renders him totally unemployable.  The May 2013 VA examiner found that during his working hours as a sales manage, the Veteran's hearing loss made work somewhat more difficult; however, he is already receiving a separate 40 percent rating for bilateral hearing loss.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable initial rating for the entire rating period under appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).


Service Connection for Bilateral Perforation of Tympanic Membrane

Here, the Veteran contends that he is entitled to an effective date earlier than February 20, 2001, for the grant of service connection for bilateral perforation of tympanic membrane.  The Veteran specifically contends that he is entitled to an effective date of August 1991 when he filed a petition to reopen his claim for his ear condition.

In correspondence from the Veteran received by VA on August 12, 1991, he stated "I want to re-open my claim for service connected disability for my ears."  He indicated that his eardrums had to be replaced.  Evidence submitted by the Veteran in support of his claim included private records dated 1976 to 1981.  These records indicate that he had tympanoplasties of both ears in 1976. 

In correspondence dated September 27, 1991, the Veteran reported that he was treated aboard ship upon leaving Iwo Jima en route to Hawaii because he sustained damage to eardrum due to an explosion of a Japanese artillery shell with subsequent infection.  He claimed that although both his ears were damaged he was only treated for the right ear because that ear was infected.  He related that since 1946, he has been treated on numerous occasions, including multiple surgeries in both ears.  He also claimed exposure to radiation in service while stationed in Nagasaki, Japan.

The Veteran underwent a VA audiological examination in October 1991; the report noted the Veteran's history of surgery on the right ear in September 1991.  He also underwent a VA ENT examination in November 1991.  The report stated that the Veteran experienced a shell blast causing bilateral tympanic membrane perforations during World War II.  It was further noted that over the years the Veteran had many episodes of recurrent otitis media, until finally he underwent bilateral tympanoplasty in 1976; this improved his left ear permanently, but his right ear continued to reperforate.  He had a repeat tympanoplasty in 1983 and a second repeat tympanoplasty in September 1991.

A rating decision was issued on the Veteran's reopened claim in March 1992.  The issues before the RO were framed as including a claim for an increased rating for service-connected "otitis media with impaired hearing."  That rating decision denied a compensable rating for otitis media with impaired hearing and entitlement to service connection for residuals of exposure to radiation, including any cancer, non-malignant thyroid nodular disease, and posterior subcapsular cataracts.  The RO did not address a claim for service connection for bilateral perforation of tympanic membrane.

The Veteran was provided another VA ENT examination in May 1995.  The Veteran again stated that in 1945 in the battle of Iwo Jima he sustained bilateral tympanic membrane perforations from the shell blast concussions.  He stated that over the subsequent decades he has had recurrent, bilateral ear infections because of the persistent, bilateral tympanic membrane perforations.  The diagnoses were history of bilateral tympanic membrane perforations in 1945; status post bilateral tympanoplasties, 1 time in the left ear and 3 times in the right ear; and history of bilateral otitis media, not found on present examination.  The examiner opined that the cause of the left tympanic membrane perforation, i.e. shell concussions, is the same as that for the right tympanic membrane perforation.

In correspondence received by the VA on February 20, 2001, the Veteran claimed that he sustained acoustic trauma during the battle of Iwo Jima resulting in otitis media, loss of hearing and perforation in both ears, chronic otitis media due to 4 different perforations and "a fifth one now is evidence of tissue damage caused by radiation."

A November 2002 rating decision denied service connection for damage to ear tissue as a result of radiation exposure.  The RO found that the Veteran was already considered service-connected for otitis media and there was no evidence that he had ear tissue damage of any kind due to radiation.  Subsequently, the Board remanded the Veteran's claim for service connection for damage to the ear tissue, in August 2005, noting that the medical evidence of record did not specifically address whether the Veteran had any current ear abnormalities involving the ear tissue, separate from his service-connected tinnitus, bilateral hearing loss and otitis media.

A VA ear disease examination was obtained in February 2010.  The Veteran reported that tympanic membranes in both his ears were ruptured while stationed in Iwo Jima in 1945, during a barrage of Japanese artillery.  The examiner stated that the Veteran's bilateral tympanic membrane perforations persisted despite multiple attempts at repairs on each side.

The Veteran was provided another VA ear conditions examination in March 2013, which noted a diagnosis of bilateral traumatic tympanic membrane perforations with a diagnosis date of 1945.  The examiner noted the Veteran's history of intermittent drainage from one or both ears, with surgeries in 1975, 1976, one on each TM perforation; he was free of ear drainage until 1982 when the drainage recurred; he had repeat surgery once in 1982 and another in 1991.  Neither one of these surgeries was successful; he developed recurrent bilateral TM perforations.  The examiner stated that the Veteran's right TM is due to blast trauma during the battle of Iwo Jima and his left TM perforation was at least as likely as not due to injuries sustained in the military because he had no prior incoming artillery and he had left TM perforation noted later.

By a May 2013 rating decision, the RO granted service connection for bilateral perforation of tympanic membrane.  The grant of service connection was based upon the March 2013 VA examination, which showed a diagnosis of bilateral traumatic tympanic membrane perforations, with no ear condition secondary to ionizing radiation.  In a December 2013 statement of the case, the RO noted the effective date of February 20, 2011 was the date they received the Veteran's statement in support of his claim and he had prosecuted that specific claim since that date.

Based upon a review of the evidence, the Board finds that August 12, 1991 is the earliest effective date assignable for the award of service connection for bilateral perforation of tympanic membrane.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  The Board has reviewed the record and identifies the September 1991 correspondence from the Veteran that may be considered to be a claim of entitlement to service connection for bilateral perforation of tympanic membrane.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  He specifically claimed that he was treated in service for damage to eardrum due to an explosion of a Japanese artillery shell with subsequent infection.  He indicated that both his ears were damaged and that since 1946, he has been treated on numerous occasions, including multiple surgeries in both ears.

The Board also considered whether the evidence from the Veteran's correspondence received on August 12, 1991 could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  In the August 1991 correspondence, the Veteran stated "I want to re-open my claim for service connected disability for my ears."  Evidence submitted by the Veteran in support of his claim included private records dated 1976 to 1981 and indicates that he had tympanoplasties of both ears in 1976.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the written correspondence received on August 12, 1991, along with the accompanying medical evidence, can be construed as an informal claim for entitlement to service connection for bilateral perforation of tympanic membrane.

Regarding the date entitlement arose, although the date of the May 2013 VA examination may have represented the earliest date that the Veteran proved his claim, that date is not synonymous with the date entitlement arose.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000); see also DeLiosio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a)) (entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  In McGrath, the Board had granted an effective date based on the date of a medical opinion which post-dated the claim.  The Court found that "when an original claim for benefits is pending . . . the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  Id.  The Court noted that, "the effective date of an award 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'"  Id.  (citing 38 U.S.C. § 5110(a)).  In DeLisio, the Court noted that the "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLisio, 25 Vet. App. at 51 (citing 38 C.F.R. § 3.400).

Here, the March 2013 VA examiner identified bilateral traumatic tympanic membrane perforations as current ear abnormalities involving the ear tissue, separate from his service-connected tinnitus, bilateral hearing loss, and otitis media, and provided an opinion that the Veteran's right tympanic membrane is due to blast trauma during the battle of Iwo Jima and his left tympanic membrane perforation was at least as likely as not due to injuries sustained in the military because he had no prior incoming artillery and he had left tympanic membrane perforation noted later.  Thus, the March 2013 VA examiner, consistent with the medial evidence previously of record, confirmed that the Veteran's bilateral perforation of tympanic membrane was related to military service.  This indicates that entitlement had arisen in service.  Moreover, treatment records dated in 1976 demonstrated current chronic disability, status post bilateral tympanoplasties.

However, while the Board recognizes that the date entitlement arose, to service connection for bilateral perforation of tympanic membrane, clearly predates the date of claim, the law provides that the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date shall be August 12, 1991, the date an informal claim for bilateral perforation of tympanic membrane was received by VA.  Thus, the Board finds that the appellant is entitled to an effective date of August 12, 1991, but no earlier, for the grant of entitlement to service connection for bilateral perforation of tympanic membrane.

Compensable Rating for Chronic Otitis Media

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2013); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

The Veteran's chronic otitis media is currently evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6200, which provides for a 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps.  A 10 percent rating is the maximum rating allowed under this diagnostic code.

Service connection for otitis media with impaired hearing was initially granted by a rating decision in August 1946, effective August 3, 1946.  Subsequently, in a July 1949 rating decision, the rating for otitis media with impaired hearing was reduced to a noncompensable rating effective September 24, 1949, based upon a July 1949 VA examination report disclosing normal hearing and no discharge from the middle ear.

The Veteran filed to reopen his claim in August 1991 and by a March 1992 rating decision the RO denied a compensable rating for service-connected otitis media with impaired hearing.  That rating decision was ultimately affirmed by an April 1996 Board decision.  The Veteran appealed the April 1996 Board decision to the Court, but the Court affirmed the Board's April 1996 decision in December 1997.

Correspondence from the Veteran's representative received in December 1999, stated that "[the Veteran's] service connected hearing loss has become worse during the last two years."  In a June 2000 rating decision, the RO continued the noncompensable rating for otitis media.  The Veteran did not file a notice of disagreement as to the denial of a compensable rating for otitis media.  However, in correspondence from the Veteran's representative received on July 12, 2000, he claimed that a July 1949 VA examination was inappropriate to serve as a basis for reducing the rating for otitis media from 10 percent to a noncompensable rating in the July 1949 rating decision.  In a September 2000 rating decision, the RO found that there was no clear and unmistakable error in the July 25, 1949 rating decision that reduced the rating for otitis media with impaired hearing from 10 percent to a noncompensable rating.  That decision was subsequently upheld by the Board in April 2007.  The Veteran did not appeal that decision to the Court.

In correspondence from the Veteran received on July 21, 2009, he stated that it "constituted [his] notice of disagreement" with VA's denial of his claim relevant to his "ear condition."  In a September 2009 letter, the RO sought clarification as to whether the Veteran wished to reopen his claim for a compensable evaluation for chronic suppurative otitis media and/or bilateral hearing loss.  A VA report of contact dated in October 2009 reflects that the Veteran contacted VA via telephone and stated that he wished to open a claim for increase for worsened otitis media and perforation of both ear drums.

In a February 2010 rating decision, the RO granted an increased rating of 10 percent for the Veteran's otitis media on the basis that treatment reports showed ongoing right ear plugging, drainage and pain.  It was noted that these results were confirmed at his VA examination and the effective date was August 17, 2009, the date his treatment reports showed that he was seen for drainage from his left ear.

Subsequently, a November 2011 rating decision assigned an effective date of August 2, 2005, the earliest date an increase in disability is shown by records.  Specifically, the RO observed that VA outpatient treatment records showed that on August 2, 2005, the Veteran was treated for some bleeding in his right ear canal following wax removal.  

Although a claim for a compensable rating for otitis media was initially filed in August 1991, it was denied in March 1992, and the denial was ultimately affirmed by the Court in December 1997.  Additionally, when the Veteran sought to reopen his claim for worsened hearing loss and the June 2000 rating decision continued the noncompensable rating for otitis media, the Veteran did not appeal that decision.

Therefore, the Board's April 1996 decision, and the June 2000 rating decision, that denied a compensable rating for otitis media, are final.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103, 20.1100 (2013).

Therefore, prior to the Veteran's July 2009 correspondence, there is no unadjudicated claim for a compensable rating for chronic otitis media after the June 2000 rating decision; and the claims file contains no communication, or record of any communication, that can be construed as a claim for increased rating for otitis media.  See Brannon, 12 Vet. App. at 35 (the Board is not required to conjure up issues that were not raised by the appellant).  Accordingly, the earliest effective date for the disability rating of 10 percent for chronic otitis media is July 21, 2008, which is one year prior to the date of receipt of the claim for increased rating.  The Veteran's request for an effective date prior to August 2, 2005, for the assignment of 10 percent for chronic otitis media must therefore be denied.  38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for benign growth of the endocrine system is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for pseudophakia status post cataracts removal is reopened and, to that extent only, the appeal is granted.

Entitlement to a compensable initial rating for bilateral perforation of tympanic membrane is denied.

Entitlement to an effective date of August 12, 1991, but no earlier, for the award of service connection for bilateral perforation of tympanic membrane is granted.

Entitlement to an effective date prior to August 2, 2005, for the assignment of a 10 percent rating for chronic otitis media is denied.


REMAND

As outlined above, the Board has reopened the claims of service connection for benign growth of the endocrine system and for pseudophakia status post cataracts removal.  However, prior to appellate consideration of the issues by the Board, the Veteran must be afforded de novo consideration of the reopened claims on the merits by the RO.

Additionally, the Board finds that proper notice under the VCAA has not been sent.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA requires VA to notify claimants of the general requirements to reopen a claim, and the specific grounds of the previous denial.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Explaining the reasons for the prior denial clarifies what further evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  In particular, the September 2013 rating decision incorrectly identified a November 2002 rating decision as the last prior denial of the claims.  Therefore, on remand, the Veteran should be sent a new VCAA notice letter that provides all required notice under the VCAA with regard to the reopened claims of service connection, explains the actual basis for the previous denial on the merits, which can be found in the August 2010 Board decision.

With respect to the Veteran's claim for a compensable initial rating for bilateral perforation of tympanic membrane, the Board observes that a separate rating may be assigned for peripheral vestibular disorders.  See 38 C.F.R. § 4.87, Schedule of ratings-ear, Diagnostic Codes 6204, 6205 (2013).  Here, the February 2010 VA examination found that there were signs of balance disturbance and the April 2011 VA ENT note gave an impression of benign positional vertigo which was improved 4 days after onset.  However, the March 2013 VA ear conditions examination report did not specifically indicate whether the Veteran has any findings, signs or symptoms attributable to Meniere's syndrome (endolymphatic hydrops) or other peripheral vestibular disorders.  To that effect, Note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  The Board therefore finds that the Veteran must be afforded another VA ear disease examination to determine the existence and severity of any peripheral vestibular disorder that may be caused by the Veteran's service-connected bilateral perforation of tympanic membrane.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A new VCAA letter should be sent to the Veteran explaining the basis of the prior denial on the merits of his service connection claims for benign growth of the endocrine system and for pseudophakia status post cataracts removal.  The Veteran must still be notified that the claims were last denied in the August 2010 Board decision.  The letter should comply with all current, controlling legal guidance with respect to VCAA notice letters, and include the elements of service connection.

2.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Sacramento, California, and all associated outpatient clinics, dated from July 2014 to the present.

3.  Schedule the Veteran an appropriate VA ear disease examination to determine the existence and severity of any peripheral vestibular disorders that may be associated with his service-connected bilateral perforation of tympanic membrane.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must specifically state whether it is at least as likely as not that any peripheral vestibular disorders found are caused by, or associated with, the Veteran's service-connected bilateral perforation of tympanic membrane.  The examiner must also specifically state whether any peripheral vestibular disorder found, including Meniere's syndrome (endolymphatic hydrops), results in dizziness and occasional staggering, occasional dizziness, or vertigo.  If vertigo is found, the frequency of vertigo must be identified.  A complete rationale for all opinions must be provided.

4.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claims of service connection for benign growth of the endocrine system and for pseudophakia status post posterior subcapsular cataracts removal, as well as the claim for entitlement to a separate compensable rating for a peripheral vestibular disorder associated with service-connected bilateral perforation of tympanic membrane.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


